DETAILED ACTION
This action is responsive to the claims filed 01/14/2021. 
Claims 1-24 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior art of records:
US 2018/0173390 to Dunne
[0056] To add new dynamic interactive web content to the system, rather than adding files to the CMS 106 (e.g., accessible to the content management module 110), the custom web part 208 provides the interface to directly load materials developed through a separate content development system 220. The content development system 220, for example, is a server-based system or cloud-hosted system for developing and deploying analytics content for dashboard interfaces. The content development system 220, for example, may interface with an analytics data store 240 to pull real time generated content into a graphical user interface for presentation to the end user. The content development system 220 may provide tools for integrating data sources, calculations, metadata, and data field information with coded web parts to generate real time dynamic interactive content 222.

[0061] In some embodiments, as illustrated in an operational flow of FIG. 4A, user settings may be perpetuated through interfacing with the user management module 108 of the CMS 110. User settings, for example, are initially set up through a user settings graphical user interface (GUI) 404 provided to the user. A back-end application programming interface (API) 406 captures the settings and stores them to a user information database 408, allowing cross-referencing of the user settings with additional dashboard interfaces. The user settings persistence API 406, for example, may be implemented using representational state transfer (REST) API communications. A REST API is a web service, allowing for black box (e.g., platform/language independent) intercommunication using uniform resource identifiers (URIs). A RESTful API decouples communication interactions (e.g., no conversational state) by operating in a stateless set of predefined operations, allowing for greater scalability. The predefined operations, such as GET, POST, PUT, and DELETE, allow requesting systems to access and manipulate textual representations of web resources. The user settings persistence API 406, for example, may be designed to communicate with a database manager API. In another example, the user settings persistence API 406 is designed to communicate with the user management module 108 of the CMS.

US 2019/0347362 to Beier
[0106] An implementation of the computer program product may comprise a piece of standalone software configured to run parallel to a content management system, or be integrated (e.g. as a module, library etc.) with a content management system or other content processing software (e.g. a search engine).
[0108] The system for managing links to resources in a content management system 100 may include one or more processors 902, one or more computer-readable RAMs 904, one or more computer-readable ROMs 906, one or more computer readable storage media 908, device drivers 912, read/write drive or interface 914, network adapter or interface 916, all interconnected over a communications fabric 918. The network adapter 916 communicates with a network 930. Communications fabric 918 may be implemented with any architecture designed for passing data and/or control information between processors (such as microprocessors, communications and network processors, etc.), system memory, peripheral devices, and any other hardware components within a system.
[0111] The system for managing links to resources in a content management system 100 may also include a network adapter or interface 916, such as a Transmission Control Protocol (TCP)/Internet Protocol (IP) adapter card or wireless communication adapter (such as a 4G wireless communication adapter using Orthogonal Frequency Division Multiple Access (OFDMA) technology). Application programs 911 on the system for managing links to resources in a content management system 100 may be downloaded to the computing device from an external computer or external storage device via a network (for example, the Internet, a local area network or other wide area network or wireless network) and network adapter or interface 916. From the network adapter or interface 916, the programs may be loaded onto computer readable storage media 908. The network may comprise copper wires, optical fibers, wireless transmission, routers, firewalls, switches, gateway computers and/or edge servers.

US 2014/0282786 to Lajoie
[0112] Referring now to FIG. 3, one embodiment of the improved network content server 208 adapted for content delivery and upload according to the disclosure is described. As shown in FIG. 3, the server 208 generally comprises a network server module adapted for interface with the networks of FIG. 2, digital processor(s) 304, RAM 306, a mass storage device 308, and a plurality of interfaces 307 for use with other network apparatus such as LANs, routers, and other packet network devices, network management and provisioning systems, local PCs, etc. Other components which may be utilized within the server include amplifiers, board level electronic components, as well as media processors and other specialized SoC or ASIC devices. Support for various processing layers and protocols (e.g., TCP/IP, 802.3, DHCP, SNMP, H.323/RTP/RTCP, VoIP, SIP, LSCP, etc.) may also be provided as required. Where the content server is also acting in a local network capacity (e.g., as a VOD or application server), an appropriate application is also disposed to run on the server to provide a functional interface for e.g., VOD session requests received from the client device or other interposed entities. These additional components and functionalities are well known to those of ordinary skill in the cable and embedded system fields, and accordingly not described further herein.
[0113] As previously discussed, the server 208 also may run the server content management process 210 (SCM). The SCM 210 may be integrated into the server portion of a distributed application process, or alternatively comprise a discrete or stand-alone module having inter-process communication with the server portions (or portions where multiple content servers and server portions are used in conjunction with the SCM 210).
[0122] As part of the application layer of the CPE 202 protocol stack (not shown), various different types of client applications may be operational. In one embodiment, a separate (dedicated) client application adapted for content selection, browsing, download, and upload may be used to interface with the lower layers of the stack. This may include, e.g., a separate GUI or other type of UI, and may operate substantially independent of other applications on the CPE 106. Alternatively, the selection, download, and upload functionality described herein may be integrated into one or more existing or downloadable applications (such as a VOD application, "Watch TV" application, navigator, TV-commerce application, or even EPG). The application (and even session) layer protocols necessary to control the content selection, download, and upload functionality may even be disposed on another device (e.g., PDA or cellular smartphone) as previously described in order to instigate the browsing, selection, purchase, download/streaming, and upload of content.

US 2017/0237619 to Flynn
[0026] Referring again to FIG. 2, as each interaction at the graphical user-interface (initiated by the module) is being performed, the configuration system 126 simultaneously, continuously, and automatically (e.g., via a separate thread from the thread executing the module) transforms the output of the graphical user-interface from its native format generated by the graphical user-interface into a second format that is interpretable by the configuration system (operation 206). Since the graphical user-interface is an independent functioning application, the output describing the interactions that are occurring at the user-interface may not be interpretable by the configuration system 126, particularly the controller 128. Thus, using a domain specific language, the configuration system 126 converts the output (e.g., any visual objects) received from the graphical user-interface. Stated differently, the configuration system 126 includes the interpreter 132 that defines a collection of implementations of behavior capable of acting upon the output received from the graphical user-interface (e.g., the graphical user-interface 300). The implementations of behavior are written according to a domain specific language and with a well-defined interface by which the behavior is invoked. The various functions included within and/or executed by the interpreter 132 are used to encapsulate the output from the graphical-user interface (e.g., visual data objects) within the various functions of the domain specific language and thereby generate reformatted output, or output that is now interpretable by the controller 128. In one embodiment, the newly generated, interpretable output, may be stored in a buffer logically organized as a 2D array, although other arrangements are contemplated.

US 2014/0082533 to Kelley
[0041] A content management application 116 stored in the memory 108 can configure the processor 104 to render the electronic content 114 for display at the display device 118. In some embodiments, the content management application 116 can be a software module included in or accessible by a separate application executed by the processor 104 that is configured to modify, access, or otherwise use the electronic content 114. In other embodiments, the content management application 116 can be a stand-alone application executed by the processor 104.
US 2012/0330869 to Durham
[0191] FIG. 90 From an example MMED embodiment, an example functional component diagram for MMED apparatus configured using an integrated assembly of FOSS enterprise applications (e.g. Drupal, mediaWiki, Moodle, etc.). Note that the interface elements include mobile, desktop, and direct sensor (e.g. camera, GPS, BodyBugg) and effector interfaces (e.g. audio, visual, tactical/vibration). The backend server-side components are the FOSS application and related software (CMS, Wiki, LMS, web resources, internal servers and databases).
[0273] FUNCTIONAL COMPONENTS: As highlighted in FIG. 90, freely available resources, such as Free Open Source Software and Content (FOSS/C), are being leveraged for implementing MMED embodiments. The role based access control (RBAC) and associated content management system (CMS) elements of this implementation are supported through the utilization of a FOSS/C CMS called Drupal (www.drupal.org). Extensions to the base configuration provide additional functionality for customer/client management (e.g. CiviCRM) and project/time management (e.g. Storm). The recording of individual user inputs and associated statistics and other support processing functionality is supported through available modules and extensions, as well as, additional software improvements as needed (e.g. new modules and PHP coding).

US 2013/0346642 to Millen
[0023] FIG. 2 is a functional block diagram of a wireless media content and control module 130 and a media content presentation device 160 in accordance with an embodiment of the present invention. As shown in FIG. 2, the wireless media content and control module 130 receives media content, and in some instances, media content control and management information wirelessly from one or more WiFi.TM. or BlueTooth.TM. media content source devices 110. It should be appreciated that one or more of the media content source devices 110 may provide media content to the media content and control module 130 while another of the media content source devices provides media content control and management information to the media content and control module 130. The wireless media content and control module 130 includes a processor 210, such as microprocessor or other type of controller, that is communicatively coupled (for example, via a bus) to a first wireless I/O (Input/Output) interface 220, such as an 802.11 compatible wireless transceiver, a second wireless I/O interface 230, such as a PurePath.TM. compatible wireless transceiver, an audio/video multiplexer and Analog to Digital (A/D) converter 250, an optional third wireless interface 270, such as an IR/RF transceiver, and one or more connectors 280 configured to receive power and/or analog or digital media content from an analog or digital media content source 290, such as a legacy analog or digital media content source 140 (FIG. 1). The term I/O interface is used herein to indicate that the interface is capable of being used as an input, as an output, or as both an input and an output to communicate with other media content source or media content presentation devices. It should be appreciated that although only a single processor 210 is depicted in FIG. 2, the processor 210 may include multiple processors each associated with different tasks, for example a front end communication protocol processor and another more general purpose control processor. It should also be appreciated that although the Audio/Video multiplexer and A/D converter 250 is illustrated as a single functional block, the Audio/Video multiplexing functionality may be implemented in a separate component or functional software module from the analog to digital conversion.

The prior art of record (Dunne in view of Beier, Lajoie, Flynn, Kelley, Durham, Millen) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... an adapter configured between the CMS and the productivity analyzer software, wherein the adapter includes a first interface associated with the CMS and a second interface associated with the productivity analyzer software, wherein the first interface is configured to isolate the productivity analyzer software from modifications associated with the CMS and the second interface is configured to render content associated with the productivity analyzer software into at least one template associated with the CMS.”.
The prior art of record (Dunne in view of Beier, Lajoie, Flynn, Kelley, Durham, Millen) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 9 "... an adapter configured between the CMS and the software program, wherein the adapter includes a first interface associated with the CMS and a second interface associated with the software program, wherein the adapter is configured to de-couple the CMS and the software program.” and similarly recited in such manners in other independent claim 18.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-24 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193